Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 2-18 are pending in this office action.
Claims 2-18 have been rejected. 

Claim Rejections - 35 USC § 112
3.	Claims 2-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 2 recites the claim limitation “growth performance in a weaning mammal, comprising administering to a weaning mammal or maternal mammal”. It is to be noted that “maternal mammal” is broad (genus) which includes “weaning mammal” (sp.). However, the recitation of growth performance in only “weaning mammal” followed by administering “weaning mammal or “maternal mammal” is confusing. This renders independent claim 2 indefinite. 

Claim Rejections -35 USC §103
5.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aurio et al. US 2006/0099324 and further in view of Martinez et al. USPN 5405637 and further in view of Ikewaki et al. USPN 6956120 and (additionally), Wittke et al. US 2011/0293784 and as evidenced by NPL Foote et al. 

8.    Regarding claims 2,15, 17, Aurio et al. discloses a nutritional composition can be used for mammal, therefore, it is including human and animal also (at least in [0078], [0081], [0093]). Aurio et al. also discloses that the composition comprises viscous reducing protein e.g. casein and it can be hydrolyzed form as peptide (at least in in [0032], [0033], in claim 19) and it can be enzymatically hydrolyzed protein to serve as viscosity modulating peptide (at least in [0090], e.g. hydrolyzed by protease enzyme etc.) which can be in the hydrolyzed form (at least in [0016], [0032]) by using enzyme (at least in [0090]) which is known as nutritional peptide/protein source.
Aurio et al. also discloses the presence of individually 0.05 to 30% by weight of soluble fiber ([0088]) which is beta glucan (at least in claim 20 of Aurio et al.)  and the amount of 1 to about 60% by weight (at least in [0045]) of viscosity lowering protein e.g. casein (at least in [0032], [0033], [0045],  [0088] and claims 20, 24) which is protein or peptide from casein in the form of hydrolysate (at least in [0032], [0083] in claim 20 of Aurio et al.) and that viscous soluble fiber e.g. beta-glucan (at least in in claim 20 of Aurio et al.) can be used in a ratio from about 0.01 :1 to about 20:1 (at least in [0048] and in claim 24 of Aurio et al.) (i.e. disclosed range ratio can be 1:1 also) to meet claim limitation of beta-glucan: casein hydrolysate  will be  “ 1:2 to 2:1 as claimed in claims 2, 15, 17. However, Aurio et al. also discloses that the amounts of viscosity soluble fiber e.g. beta glucan comprised in ready for consumption compositions can be broad amount  which is up to about 40% or up to about 10% by weight by weight of the composition (at least in [0041]) and viscosity lowering protein e.g. casein hydrolysate can be 0.05 to 90% by weight of the composition ([0046]) and both can be powder form also (at least in [0042],  [0046]). Therefore, the disclosed amounts of these two components are broad. 
Aurio et al. is silent about degree of hydrolysis of the casein protein.
Martinez et al. discloses that the enzymatically hydrolyzed casein having DH 4-10% has reduced antigenicity of at least 80% relative to a corresponding non-hydrolyzed protein (in claim 3 of Martinez et al.) is used for infant formula (in claim 11). Regarding claim 3, Martinez et al. discloses that an average mol. wt. of the hydrolysate is 2,000 with a maximum mol wt. of 19,000 (in claim 8 of Martinez et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Aurio et al. (at least in [0032] and in claim 19 of Aurio et al. e.g. hydrolyzed peptide as “viscosity reducing /modulating peptide”) to include the teaching of Martinez et al. to use enzymatically hydrolyzed casein having DH 4-10% which has also reduced antigenicity of at least 80% relative to a corresponding non-hydrolyzed protein (in claim 3 of Martinez et al.).
It is understood that the combined teaching of Aurio and Martinez et al. meets the degree of hydrolysis, DH) of casein as claimed in claims 2, 15 and therefore, it will deplete high MW peptides as claimed in claims 2, 15. Also, additionally, it is within the skill of one of ordinary skill in the art to optimize the enzymatic hydrolysis by optimizing DH from within the disclosed range value which meets the claimed range value in order to achieve desired size MW including ‘depleted high MW peptides’ as claimed in claims 2,15. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of DH in Aurio in view of Martinez et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired DH to obtain ‘depleted high MW peptides.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Aurio et al. in view of Martinez et al. are silent about animal is ‘maternal mammal’ as claimed in claims 2, 15, 17 and “lactating or pregnant maternal human or a weaning infant human” as claimed in claims 3, 10, 12, 16, 18.
Ikewaki et al. discloses that beta glucan from yeast origin is used in various types of food (col 7 lines 45-50) including nutritional formula, as nutritional supplement (col 8 lines 46-50) and the food is used by human individual including pregnant women also (col 8 lines 27-29) in order to provide immune modulatory substance (col 7 lines 48-50) and several health benefits including infection preventive agent also (col 7 lines 45-62).Therefore, it meets claim limitations of claims 2, 10, 12, 15, 16, 17, and 18.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Aurio et al. to include the teaching of Ikewaki et al.  to use beta glucan from yeast origin is used in various types of food (col 7 lines 45-50) including nutritional formula, as nutritional supplement (col 8 lines 46-50) and the food is used by human individual including pregnant women also (col 8 lines 27-29) in order to provide immune modulatory substance (col 7 lines 48-50) and several health benefits including infection preventive agent also (col 7 lines 45-62).
(Additionally), Wittke et al. discloses that the food composition used for infants contains beta glucan in an amount from 0.01 to 0.05% by weight of the nutritional composition used for the pediatric infant human individual ([at least in [0076]) in order to provide the source of fiber as a part of a milk -based pediatric product for a pediatric subject ([0075]) which includes “weaning infant human’.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify Aurio et al. to include the teaching of Wittke et al. to include the food composition used for infants to contain beta glucan in an amount from 0.01 to 0.05% by weight of the nutritional composition used for the pediatric infant human individual ([at least in [0076]) in order to provide the source of fiber as a part of a milk -based pediatric product for a pediatric subject ([0075]) and pediatric subject includes “weaning infant human” also as is evidenced by NPL Foote et al. 

9.	Regarding claims 4, 5 and 6, Aurio et al. discloses that the daily dosage of viscosity soluble fiber can be 2-50 mg or 2g-about 50 gm and viscosity lowering protein can be the amount which is sufficient to provide non-viscous composition ( [0095]) and therefore, if we consider the body weight of the mammal, it can include the range amounts of 1-100 mg per kg body weight per day for claim 4 and 10-100 mg per day per kg body weight and also considering the disclosed broad range ratio between 0.01 :1 to about 20:1 (at least in [0048] and in claim 24 of Aurio et al.) (i.e. disclosed range ratio can be 1:1 also) to meet claim limitation of beta-glucan: casein hydrolysate  will be  “1:2 to 2:1” as claimed in claim 2, it meets the claimed range amounts of casein hydrolysate of claims 4,5. 
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amounts of these ingredients based on the body weight of the individual mammal to administer daily for the multi benefits of these nutritional compositions in the diet (at least in [0094], [0095], [0096]). Therefore, it is considered as Result Effective Variable.
 	Absent showing of unexpected results, the specific amount of fiber and casein hydrolysate as daily amount based on per kg body weight is not considered to confer patentability to the claims. As the amount of these components depend on the body weight of individual mammal which is variable, therefore the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of these ingredients in Aurio et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired nutritional benefit (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

10.	Regarding claim 7, it is to be noted that one of ordinary skill in the art may consider the teaching of Aurio et al. (at least in [0093]) to  feed  the disclosed beta glucan containing  feed composition to the animal including human, and administered daily as food composition in order to get the nutritional benefits ([0093]) as also discussed above which reads on “over a period of three days” as claimed in claim 7. It is also to be noted that the daily feed amount depends on many factors including body weight of individual, apetite animal etc. and also usually, the feed amount is supplied at least twice e.g. at least one day time, night time and/or additional times which reads on plurality of doses as claimed in claim 7. 

11.	Regarding claims 2, 8, 9, it is to be noted that as because the combinations of prior art discloses the claim limitations of claim 2 having ingredients and their amounts which will have the identical property of “improving growth performance” as claimed in claim 2 and claims 8, 9 depends on claim 2 , therefore, the disclosed ingredients containing feed composition will have the identical property of “improving growth performance comprises lowering faecal scores” as claimed in claim 7 and also “ improving growth performance comprises increases average daily weight gain” as claimed in claim 8.

12.	Regarding claims 11, 13 Aurio et al. also discloses in one embodiment that the viscosity soluble fiber e.g. beta glucan comprised in ready for consumption compositions can be broad amount  which is up to about 40% or up to about 10% by weight by weight of the composition (at least in [0041]) and viscosity lowering protein e.g. casein hydrolysate can be 0.05 to 90% by weight of the composition ([0046]) and they may be in a ratio of 0.01 to:1 to 20:1 ([0048]) and both can be powder form also (at least in [0042],  [0046]). 
(Additionally), Wittke et al. also discloses in support of lower range amount of beta glucan in the food composition used for infants to contain beta glucan in an amount from 0.01 to 0.05% by weight of the nutritional composition used for the pediatric infant human individual ([at least in [0076]).
Therefore, one of ordinary skill in the art can make desired ratio of these two ingredients  including 1:1 also which meets claim 2 from which claims 11 (depends on claim 10 and claim 10 depends on claim 2), claim 13 (depends on claim 12 and claim 12 depends on claim 2) and this cocktail mixture in powdered form can be mixed with the animal feed on daily basis in order to have convenient usage with effective storage. It is also to be noted that it is within the skill of one of ordinary skill in the art to mix the proportion of two of them (e.g. at least one point 1:1) and further if added thereafter to the feed composition, considering the broader range values ([0041], [0046]), it will meet the range amounts of claims 11 and 13. For example, from 1:1 ratio of the stock and adding proportionately to the feed composition can achieve 0.05 each ([0041], [0046]) to meet claim limitations of claims 11 and 13. 
Also, it is within the skill of one of ordinary skill in the art to optimize the amounts in order to have desired growth performance. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of composition consisting of beta glucan and casein hydrolysate in Aurio’s feed composition to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired health benefit effect etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13.	Regarding claim 14, Ikewaki et al. discloses that beta glucan from black yeast exerts modulatory effect on immune system and increase the number of lymphocytes (col 7 lines 45-55) and beta glucan from yeast origin is used in various types of food (col 7 lines 45-50, col 8 lines 10-15) including nutritional formula, as nutritional supplement (col 8 lines 46-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Aurio et al. to include the teaching of Ikewaki et al.  to use beta glucan from yeast origin because beta glucan from black yeast exerts modulatory effect on immune system and increase the number of lymphocytes (col 7 lines 45-55) and beta glucan from yeast origin is used in various types of food (col 7 lines 45-50, col 8 lines 10-15) including nutritional formula, as nutritional supplement (col 8 lines 46-50).

Conclusion
14. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792